NO. 04-15-00362-CV

JAVAN SMITH,                                 § IN THE COURT OF APPEALS
    Appellant                                §

—versus—
                                             §§ FOR
                                                 _ THE FOURTH10^CKI&
                                                        _ ___     i iS

DC CIVIL CONSTRUCTION, LLC, §                                      ri
      Appellee.                              § SAN ANTONIO, TEX:^             3 §7°
                                                                  -:3

                                                                              o

        RESPONSE TO APPELLEE^S AND COURT REPORTER'S
                                     CONTEST OF
                            AFFIDAVIT OF INDIGENCV



TO THE HONORABLE FOURTH COURT OF APPEALS:

      COMES the Defendant/ Appellant, Pro Se, in the above styled case, and

respectfully submits this response to attorney Robert N. Ray's objections to the

Appellants Affidavit of Indigence, file on behalf of his clients, DC CIVIL

CONSTRUCTION, LLC, and Court Reporter RAY COUNSELLOR and states;

                                     JURISDICTION


   1. Appellant continues to object to the Courts subject matter jurisdiction in that

      a forcible detainer action cannot be commenced by the appellee, prior to

      the alleged landlord giving adequate notice of eviction to the alleged tenant.

   2. The Court lacks jurisdiction in this matter in that:

      a. There    is   no    lease   or   rental   agreement, between DC      CIVIL

         CONSTRUCTION, LLC,, and JAVAN SMITH,
   b. There is evidence on the record, that DC CIVIL CONSTRUCTION may

      have purchased a Deed of Trust, extinguishing an alleged lenders first

      mortgage priority interest in the property in question.

   c. Said purchase of Deed of trust is subject to, and inferior to the

      Appellants properly filed and recorded Lis Pendens.

      SEE:


      Long Beach Mortage Company v. Evans, 284 S.W.3d 406 (Tex.App,-

      Dallas 2009, petpending

    "Evansfiled this suit in state court to resolve

      the competing claims between the Lis Pendens

      and the deed oftrust lien. The trial court held

      that the lis pendens was superior to the deed of

      trust."


   d. There is no evidence submitted on the record to indicate that the

      appellant is in violation of any lease or purchase contract prior to the

      alleged foreclosure sale.

   e. There is no evidence on the record to suggest that DC CIVIL

      CONSTRUCTION has assumed any contract prior to their alleged

      purchase of said deed of trust.

3. Section 24.005 of the Texas property code specifically states:
(b) If the occupant is a tenant at will or by sufferance, the landlord must

give the tenant at least three days* written notice to vacate before the

landlord files a forcible detainer suit unless the parties have contracted for a

shorter or longer notice period in a written lease or agreement. Ifa buildine

is purchased at a tax foreclosure sale or a trustee's foreclosure sale under a

Hen superior to the tenant's lease and the tenant timely pays rent and is not

otherwise in default under the tenant's lease after foreclosure, the purchaser

must give a residential tenant of the buildine at least 30 davs' written

notice to vacate if the purchaser chooses not to continue the lease.        The

tenant is considered to timely pay the rent under this subsection if, during

the month of the foreclosure sale, the tenant pays the rent for that month to

the landlord before receiving any notice that a foreclosure sale is scheduled

duringthe month or pays the rent for that month to the foreclosing lienholder

or the purchaser at foreclosure not later than the fifth day after the date of

receipt of a written notice of the name and address of the purchaser that

requests payment. Before a foreclosure sale, a foreclosing lienholder may

give written notice to a tenant stating that a foreclosure notice has been

given to the landlord or owner of the property and specifying the date of the

foreclosure.
                           JURISDICTIONAL SUMMARY


The Justice Court, and subsequently, the county statutory appellate court, both lack

jurisdiction in this matter in that:

There is no landlord/tenant relationship between the parties.

There is no notice of eviction that is legally sufficient to allow DC CIVIL

CONSTRUCTION, LLC to commence a forcible detainer action.

DC CIVIL CONSTRUCTION, LLC received both constructive and actual notice

of the Appellants properly filed and recorded Lis Pendens, PRIOR to obtaining

their alleged deed of trust, and said deed of trust is inferior to the appellants claim

to possession and ownership of the property.

                             APPELLANTS OBJECTIONS

Appellant OBJECTS as follows, to:

   4. An apparent secret agreement, betweenAttorneyRobert N. Ray and Court

       Recorder Kay Counsellor, involving representation of both the Appellee

       and the Court Recorder, an obvious conflict of interest, that compromises

       the Court's impartiality in this case.

       Appellant requests the Court TAKE NOTICE, that Court Recorder Kay

       Counsellor has not filed a timely objection to the affidavit of indigence, and

       that there must be an attorney- client relationship between Robert N Ray and

       Kay Counsellor, in order for him to represent her interest in this case.
5. The Appellant filed his Notice of Appeal, Request for Records

   Transmission, and Affidavit ofIndigence, with the 4*^ Appellate court on

   June '5^ 2015.

   On that SAME DAY, Appellant HAND Delivered to the County Court

   Clerk and the Court Recorder, and exact copy of all three documents.

6. Appellant request the court TAKE NOTICE that in addition to the timely

   filing of the affidavit of indigence, the request for records transmission also

   states that the affidavit of indigence had been filed.

7. Appellant requests the court take notice that:

   a. No notice of counsel has been filed on the record by Robert n. ray stating

      he is representing Kay Counsellor.

   b. That an objection to the affidavit of indigence by the court recorder is not

      in evidence on the record.


8. Appellant objects to the timeliness of the objection to the affidavit of

   indigence in that:

   a. Itwas accepted by the 4"* court of appeals as sufficient, and filing fees
      were waved.


   b. That upon inquiry, the 4*** appellate court confirmed tojudge Jason Wolf,
      that the appellants appeal was properly and timely filed.
  C. That the Fourth Appellate Court has not served appellant with notice to

  correct any alleged deficiency in the affidavit of indigence in accordance

  with Tex. R. of App Proc. Rule 20.1 (c) (3).

  9. Appellant objects to the hearing for contest of affidavit of indigence, in

  that:


  a. The appellate and trial court clerks fail in their duty to promptly serve

  parties with a copy of the affidavit of indigence, as required in Tex. R. App.

  Proc. Rule 20.1 (d) (1) and (2)

  b. That the parties received actual notice of the affidavit of indigence on

  June 15,2015, and did not timely file an objection in accordance with Tex.

  R. of App. Proc. rule 20.1 (e)




          PLAINTIFF/APPELLEES PATTERN OF MISCONDUCT

Defendant Appellant requests the court take notice that no motion to withdraw

has been filed by Antonio Pedraza, and that there is no notice of substitution of

counsel filed by Robert N Ray, therefore, it appears that both attorneys

collaborate, and are aware of and approve of the others actions as a

collaborative effort.

Defendant/appellant continues to complain to the court the following:
10 That on June, 04,2015, Defendant, a plaintiff in another case related to the

   property in question in this case, appeared for a hearing in Cause No.

   384445 in the County Court at Law No. 10 which was filed on March 04,

   2013, and that Daniel Campo, of DC CIVIL CONTRUCTION, LLC also

   appeared, with his attorney Antonio Pedraza.

   11. At an impromptu hearing on June 4*^, before Judge Rodriguez, Antonio
  Pedraza, and his client Daniel Campo were informed that the Defendant,

   Javan smith had posted a $10,000 deposit in lieu of bond to supersede the

  judgment in this case.

   12. That shortly thereafter, Daniel Campo began using expletives, making

   threats, and acting in an aggressive manner towards Javan Smith, in an

   effort to alarm, intimidate, hinder, and delay Javan Smiths, attendance and

   testimony in cause no 384445, so much so, that the bailiffs for both County

   Courts were sufficiently concerned for the safety of the judges, as to evict

   Daniel Campo from the premises, and the hearing was postponed.

   13. On June 12,2015, a hearing was held, on a motion to dismiss this suit

   filed by the appellant. Immediately following this hearing was an off the

   record hearing, at which time Robert N Ray requested that judge Rodriguez

   issue a Writ ofPossession, despite the courts order granting Supersedeas.

   This was denied.
14. On June 12"*, immediately after having his request for the writ of

possession be issued, informed Judge Rodriguez he would seek issuance of

the writ ofpossession in spite of the denial by Judge Rodriguez, and the

courts ORDER superseding the final order in this case.

15. Apparently, on June 26''*, 2015, at an ex parte hearing with Judge

Martha Tanner, for which no record was made, Robert n Ray, mislead

Visiting Judge Martha Tanner, and drafted his own "work order" directing

the Court clerk to issue the writ of possession, contrary to the courts order.

16. On July       2015, Judge Jason Wolf, granted Appellants ex parte

extraordinary motion for stay of the writ of possession after inquiry into the

status of the appeal, of which Robert N ray was given notice of immediately

thereafter in accordance with the directions of Judge Wolfe.

17. This Case was initially filed by DC Civil Construction, LLC through

   their attorney Antonio Pedraza.

18. The original complaint for forcible detainer was filed in bad faith, and

DC CIVIL Construction, LLC, and their attorney had full knowledge of the

Lis Pendens, filed on this property. The original complaint was filed in bad

faith, because:

a. Tex. Pr. Code section 12.008 specifically states that a party interested in

this property must first petition the court to cancel the Lis Pendens, and post
       a cash or undertaking in an amount to adequately protect the plaintiff, javan

       smith, in that case.

       b. DC Civil Construction, LLC and their attorney were fiilly aware that

       appellant was not a tenant, but was a purchaser with equity in the property.



      c. Appellants equity interest in this property can only be secured in the

          following ways:

            (1) continued possession and control of the property

            (2) the deposit or undertaking as determined by the court having

                jurisdiction.

      d. DC civil Construction, LLC, and their attorneys have a conspired to

          defraud the appellant of his property, or adequate security thereof, by

          filing a forcible detainer action, and refusing to abide by the courts orders

         made in it, through a pattern ofdeception, under color of law, abuse of

          their positions as court officers, to avoid paying a deposit or undertaking

          to the court.


19. Attorney Robert Ray continues to file fiivolous and groundless motions and

objections in an effort to hinder and delay the appellate process of this case,

apparently, his purpose is to derail the appellate process so his client can gain

possession of the property, and deny appellant due process.
This is evident in this pleading, as he refuses to acknowledge this court's

orders, both the Supersedeas deposit, and judge wolfs order to STAY pending

appeal in section "I" he states that appellant deposited $10,000.00 in an

ATTEMPT to supersede the final order.

      Appellant requests the Court TAKE NOTICE that the record shows that

      the cashier's check for 10,000.00 was from the account of Dorothy A.

      Montgomery, and is a loan for the purpose ofthis supersedeas bond.

      20. DC Civil Construction attempts to thwart the authority of the Court

      having jurisdiction, by attempting to gain possession of the property

      without providing adequate security to the appellant, as required by law

      in the aforementioned Lis Pendens.




                                      SUMMARY




      Defendant/appellants Affidavit of indigence was timely filed, and served

      upon the Court Clerk, The Court Recorder, and the plaintiffs attorney,

      onJune 15'*', 2015.

      The 4*** appellate court accepted and acknowledged it, and did not give
      appellant any notice of deficiency to correct it.
Appellee and Court Recorders objection to the Affidavit of indigence is

untimely, in that they were required to file their objection within 10 days

of actual notice. The time to object has been exceeded by more than 150

days.



            APPELLANTS FINANCIAL CIRCUMSTANCES

Appellant states the following in regards to his financial Circumstances:

20. Appellant is a 100% rated permanent and total disabled veteran, who

receives compensation from the Department of Veterans Affairs and

Social security disability, both of which are not attachable, either directly

or indirectly in this matter.

21. A detailed review of appellants finances will show a negative net

worth in excess of 2,000,000.00 (two million ) dollars.

Respondent requests the Court review invoices for which the appellant is

liable to pay as, filed on cause number 200CI00854 in the 166*^ district
court.


22. Appellant alleges that the requirement to post cash or bonds in this

case is unconscionable, because the appellee is required to post a

substantial amount of cash or undertaking in the above mentioned Lis

Pendens.
23. Appellant states that the requirement for these bonds has caused

   significant economic harm to the appellant.

                             RESERVATIONS

24. Appellant Specifically, and generally reserves right to pursue action

in appropriate state or federal jurisdiction in matters related to this case in

which the federal district court have extraterritorial or original

jurisdiction thereof.

Specifically including, but not limited to;

 a. Any acts by The Appellees and/ or their Attorneys that may amount

    to violation of 18 USC sec. 1512, for which the united stated district

    courts have extraterritorial jurisdiction over in accordance with 18

    USC 1512 (h)

 b. Any Acts affecting the appellants business or property that may be

    violations of 18 USC Sec 1962 et seq., for which there is no adequate

    state remedy.

                            RELIEF REQUESTED

Appellant requests the following findings of fact, and for relief:

24. That the Court finds that this Objection to the Affidavit of indigence

is untimely, and it's contents to be deemed true, in accordance with Tex

R. of App. Proc. 20.1 (f)
25. That the Court find that the Ex Parte communication with judge

Tanner on or about June 26*^, 2015, resulting in a Writ ofPossession to
be issued, contrary to this Courts orders, resulted in prejudice and harm

to the Appellant.

26. That the Court find that the Representation of the Court Recorder

Kay Counsellor, By Robert N Ray, amounts to an ex parte

communication with the Court, and a conflict of interest that sufficiently

prejudices the case against the Appellant.

27. That the Court find that the deposits made to date, have caused the

  appellant economic harm, and the Court MUST reduce the amount of

  the deposit to 50% or less of the appellants current net worth, while still

  superseding the Final Order of this Court, in accordance with Tex. R.

  of App. Proc. 24.2 (f).

28. That the Court find that the issues relating to title and possession of

the property are sufficiently intertwined, such that it deprives the court of

jurisdiction.

29. For an ORDER the court clerk to issue a check in the amount of

   11,200.00 to the appellant, for return of his deposit.

30 For an ORDER directing DC Civil Construction, LLC and it's

  attorneys, to pay the appellants reasonable costs, fees, and expenses, to
  the appellant.

31. For an ORDER barring a hearing on this untimely objection to the

   affidavit of indigence.

32. For an ORDER dismissing the underlying suit with prejudice but

   NOT the appeal associated with it.

33 . And for such other relief as the court may find appropriate.



   Respectfully Submitted,



                                    Javan P. Smith, Pro Se,

                                    8806 Shoshoni Trl

                                     San Antonio, TX, 78255

                                     210-204-6594


                                    sartproductions@yahoo.com
                       CERTIFICATE OF SERVICE


      I certify that on November 19, 2015, a true and correct copy of the above
and foregoing RESPONSE TO APPELLEE'S AND COURT REPORTER'S
CONTEST OF AFFIDAVIT OF INDIGENCY was DELIVERED BY HAND to
Attorney of Record for PlaintifiC' Appellee DC CIVIL CONSTRUCTION, Robert
N. Ray of 7272 Wurzbach Road, Suite I40I, San Antonio Texas 78240, in The
Bexar County Courthouse.



                                    Javan Smith, Pro Se Defendant/ Appellant
                                    8806 Shoshoni TrI
                                    San Antonio, TX, 78255
                                     210-204-6594
                                     sartproductions@yahoo.com